DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner agrees that applicants’ amendments overcome the pending art rejection.  A new search was conducted, and no new art was found. 
Applicant's arguments filed 5/26/2021, regarding the rejection under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicants’ assert that the claims are not directed to an abstract idea without significantly more and that claim 1 does not recite any mathematical relationships formulas or calculations. The Examiner disagrees. 
Here, claim 1 recites a mathematical algorithm.  Amending the word “mathematical” out of the claim does not stop the claim features from being interpreted as a mathematical formula or algorithm.  The rest of the claim only provides more data manipulation, and finally a mathematical test “determine whether to accept the merged cluster” based on the manipulated data.  The fact that the algorithm is written in words not formula does not save the claim form being interpreted as a mathematical algorithm.    
All of claim 1 merely recites a mathematical relationship and data manipulation, with the conventional computer features (processor, memory, logic).  The mathematical relationship is recited in the data, the graphing, organizing, selecting, merging, 
Further, applicants assert that because the claims do not “pre-empt the use of unsupervised machine learning”, that the claims are patentable under Diamond v. Diehr, 450, U.S. 175, 187.  The Examiner disagrees. 
  The Court in Diamond, held that the claims were not ineligible for patenting simply because it recited a judicial exception.  The Court considered the claim as a whole, including a practical application which rendered the features patentable despite the claim reciting a mathematical algorithm.  Here, the claims are more analogues to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), where the Court held the claims unpatentable because the claims merely recited a mathematical formula, and a patent on  would result in a patent on all practical applications of said formula.  
Like Parker, the claims merely recite that the mathematical calculations are performed, and then then two or more clusters are accepted or rejected based on the calculations.  There is no perceivable practical application, unlike Diamond, where the court relied on the fact that the claims integrated the mathematical equation into the process as a whole.  Thus, the well-made rejection under 35 USC §101 is hereby maintained and made FINAL. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 

Claims 1-21 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of "map a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data, and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters…select…merge…determine…if the merged cluster is not accepted…if the merged cluster is accepted". That is, the claims merely recite in words a mathematic algorithm (in words) and/or data manipulation. The claims do not recite a practical application, and as such are not patent eligible. 
This judicial exception is not integrated into a practical application because there is no practical application. There is only the data manipulation into the map and clustering. The dependent claims only further add details of the data manipulation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-5, 6-11 merely recite generic computers or semiconductor chips. There is no practical application of the abstract idea, and thus, this rejection under 35 USC 101 is proper. See MPEP 2106. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898